DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 2, 4, 5, 7, and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magic (US 2018/0231702 A1). 
Regarding claim 1, Magic teaches a head-mounted display system (para (0009], a head-mounted display device is configured to project light to an eye of a user to display augmented reality image content) comprising: 
a head-mountable frame (para [0070], a frame configured to be supported on a head of the user); 
a light projection system configured to output light to provide image content (para 
[0076], the display configured to project light into the user's eye so as to present image content to the user on a plurality of depth planes); 
a waveguide supported by the frame, the waveguide comprising a substrate configured to guide at least a portion of the light from said light projection system coupled into said waveguide (para [0071]-[0072], [0269], a display disposed on the frame, at least a portion of the display comprising: one or more waveguides, the one or more waveguides being transparent and disposed at a location in front of the user's eye when the user wears the head-mounted display device such that the transparent portion transmits light from a portion of an environment in front of the user to the user's eye ... the substrate 1304 configured as a waveguide, the diffracted light beams 1338 and 1342 propagate in their respective opposite directions); 
a first diffraction grating comprising material different than said substrate over said substrate (para [0335], a diffraction grating having one or more first lines and second lines formed of polycrystalline silicon on a substrate); 
a first layer disposed over said first diffraction grating (para [0331], in the grating 2600, an optically transmissive spacer layer 2604 may be formed over or on, e.g., directly on, the one or more first lines 1312 and the second lines 1316); and 
a second layer comprising metal disposed over said first diffraction grating (para [0333]-(0334], the reflective layer 2612 is formed directly on the spacer layer 2604 ... The reflective layer 2612 may be formed of a material which substantially reflects light, e.g., visible light, such as a metal or metallic material, such as aluminum, silver, gold, and copper) such that said diffraction grating has a first diffraction efficiency for a first polarization over a range of angles of light incident thereon and a second diffraction efficiency for a second polarization over the range of angles of light incident thereon, the first diffraction efficiency being from 1 to 2 times the second diffraction efficiency (para [0351], a relatively high diffraction angle, a relatively high diffraction efficiency, a relatively wide range of acceptance angle and a relatively uniform efficiency within the range of acceptance angle, and relatively high efficiency for both TE and TM polarizations; illustrated in figures 32A-32B, showing diffraction efficiencies of TM and TE, being around .15 and .125 respectively). 
Regarding claim 2, Magic teaches the head-mounted display system of Claim 1, and further discloses wherein the substrate comprises material having an index of refraction of at least 1.9 (para [0291], the substrate preferably has a refractive index that is between that of air but less than n1 bulk, e.g., 1.5, 1.6, 1.7, 1.8, 1.9, or higher but less than n1 bulk). 
Regarding claim 4, Magic teaches the head-mounted display of Claim 1, and further discloses wherein the first diffraction grating material comprises imprintable material (para [0336], the geometric phase metasurfaces may be fabricated using deposition of a high index material of the one or more first lines 1312 and the second lines 1316 on a lower index substrate 1304, followed by patterning using a nanoimprint technique). 
Regarding clam 5, Magic teaches the head-mounted display system of Claim 1, and further discloses wherein the first diffraction grating material has a refractive index of 1.4 to 1.95 (para [0280], The first lines 1312 and/or the second lines 1316 may also be formed of an oxide, a nitride or an oxynitride of a Group IV element, e.g., silicon, according to some other embodiments, including their stoichiometric and substoichiometric forms. Examples of such an insulator includes, e.g., silicon oxide (SiOx), silicon nitride (SiNx) and silicon oxynitride (SiOxNy); silicon oxide understood to have an RI of around 1.45). 
Regarding claim 7, Magic teaches the head-mounted display system of Claim 1, and further discloses wherein said first diffraction grating comprises a blazed diffraction grating (para [0346], applications of the metasurfaces comprising PBOEs include their use as diffraction gratings, e.g., blazed gratings, that are capable of steering a light beam into several diffracted orders .... a blazed grating 1300 based on PBOEs may be configured to partially transmit an incident light). 
Regarding claim 9, Magic teaches the head-mounted display system of Claim 1, and further discloses wherein the first and second polarizations comprise transverse magnetic and transverse electric polarizations, respectively (para [0351], a relatively high diffraction angle, a relatively high diffraction efficiency, a relatively wide range of acceptance angle and a relatively uniform efficiency within the range of acceptance angle, and relatively high efficiency for both TE and TM polarizations). 
Regarding claim 10, Magic teaches the head-mounted display system of Claim 1, and further discloses wherein the first and second polarizations comprise transverse electric and transverse magnetic polarizations, respectively (para [0351], a relatively high diffraction angle, a relatively high diffraction efficiency, a relatively wide range of acceptance angle and a relatively uniform efficiency within the range of acceptance angle, and relatively high efficiency for both TE and TM polarizations).
Regarding claim 11, Magic teaches the head-mounted display system of Claim 1, and further discloses wherein the first diffraction efficiency is 1 to 1.5 times the second diffraction efficiency (para [0362], for TE polarized light, the diffraction grating 3000 diffracts the incident light relatively efficiently into the T+1 order diffracted beam 3214, while reducing the T-1 order diffracted beam 3218, with corresponding diffraction efficiencies of about 42 percent and about 13 percent. .. T +1 order diffracted beam 3224 and the T-1 order diffracted beam 3228, with corresponding diffraction efficiencies exceeding 15 percent; illustrated in figures 32A-32B, showing diffraction efficiencies of TM and TE, being around .15 and .13 respectively). 
Regarding claim 12, Magic teaches the head-mounted display system of Claim 11, and further discloses wherein the first diffraction efficiency is 1 to 1.3 times the second diffraction efficiency (para [0362], for TE polarized light, the diffraction grating 3000 diffracts the incident light relatively efficiently into the T+1 order diffracted beam 3214, while reducing the T-1 order diffracted beam 3218, with corresponding diffraction efficiencies of about 42 percent and about 13 percent. .. T+1 order diffracted beam 3224 and the T-1 order diffracted beam 3228, with corresponding diffraction efficiencies exceeding 15 percent; illustrated in figures 32A-32B, showing diffraction efficiencies of TM and TE, being around .15 and .13 respectively). 
Regarding claim 13, Magic teaches the head-mounted display system of Claim 12, and further discloses wherein the first diffraction efficiency is 1 to 1.2 times the second diffraction efficiency (para [0362], for TE polarized light, the diffraction grating 3000 diffracts the incident light relatively efficiently into the T +1 order diffracted beam 3214, while reducing the T-1 order diffracted beam 3218, with corresponding diffraction efficiencies of about 42 percent and about 13 percent .. . T +1 order diffracted beam 3224 and the T-1 order diffracted beam 3228, with corresponding diffraction efficiencies exceeding 15 percent; illustrated in figures 32A-32B, showing diffraction efficiencies of TM and TE, being around .15 and .13 respectively). 
Regarding claim 14, Magic teaches the head-mounted display system of Claim 1, and further discloses wherein the range of angles is at least 12 degrees (para [0362], illustrated in figure 32a-b, For the T + 1 order TE polarized green light, the range of angle of incidence (in the range of 10), or field of view (FOV), is relatively wide at >40 (<-30 to >+10) degrees). 
Regarding claim 15, Magic teaches the head-mounted display system of Claim 14, and further discloses wherein the range of angles is at least 22 degrees (para [0362], illustrated in figure 32a-b, For the T +1 order TE polarized green light, the range of angle of incidence (in the range of 10), or field of view (FOV), is relatively wide at >40 (<-30 to >+10) degrees). 
Regarding claim 16, Magic teaches the head-mounted display system of Claim 1, and further discloses wherein the range of angles is between +/-6 degrees with respect to the plane of the substrate (para [0362], illustrated in figure 32a-b, For the T +1 order TE polarized green light, the range of angle of incidence (in the range of 10), or field of view (FOV), is relatively wide at >40 (<-30 to >+10) degrees). 
Regarding claim 17, Magic teaches the head-mounted display system of Claim 16, and further discloses wherein the range of angles is between +/-11 degrees with respect to the plane of the substrate (para [0360], For the T + 1 order TE polarized green light, the range of angle of incidence (in the range of 10), or field of view (FOV), is relatively wide at about 50 (~20 to >+20) degrees). 
Regarding claim 18, Magic teaches the head-mounted display system of Claim 1, and further discloses wherein said waveguide is included in an eyepiece configured to direct light to an eye of a user wearing said head mounted display (para [0214], out-coupling optical elements 570, 580, 590, 600, 610 that are configured to extract light out of a waveguide by redirecting the light, propagating within each respective waveguide, out of the waveguide to output image information to the eye 21 O; illustrated in figure 2 showing the HMD having eye pieces). 
Regarding claim 19, Magic teaches a head-mounted display system (para [0009], a head-mounted display device is configured to project light to an eye of a user to display augmented reality image content) comprising: 
a head-mountable frame (para [0070], a frame configured to be supported on a head of the user); 
a light projection system configured to output light to provide image content (para [0076], the display configured to project light into the user's eye so as to present image content to the user on a plurality of depth planes); 
a waveguide supported by the frame, the waveguide comprising a substrate configured to guide at least a portion of the light from said light projection system coupled into said waveguide (para [0071]-[0072], [0269], a display disposed on the frame, at least a portion of the display comprising: one or more waveguides, the one or more waveguides being transparent and disposed at a location in front of the user's eye when the user wears the head-mounted display device such that the transparent portion transmits light from a portion of an environment in front of the user to the user's eye ... the substrate 1304 configured as a waveguide, the diffracted light beams 1338 and 1342 propagate in their respective opposite directions); 
a first diffraction grating (para [0335], a diffraction grating having one or more first lines and second lines formed of polycrystalline silicon on a substrate); and 
a first layer disposed over said first diffraction grating (para [0331], in the grating 2600, an optically transmissive spacer layer 2604 may be formed over or on, e.g., directly on, the one or more first lines 1312 and the second lines 1316) such that said diffraction grating has a first diffraction efficiency for a first polarization over a range of angles of light incident thereon that is from 1 to 2 times a second diffraction efficiency for a second polarization over said range of angles of light incident thereon (para [0351], a relatively high diffraction angle, a relatively high diffraction efficiency, a relatively wide range of acceptance angle and a relatively uniform efficiency within the range of acceptance angle, and relatively high efficiency for both TE and TM polarizations; illustrated in figures 32A-328, showing diffraction efficiencies of TM and TE, being around .15 and .125 respectively).
Regarding claim 20, Magic teaches the head-mounted display system of Claim 19, and further discloses wherein said first diffraction grating with said first layer formed thereon comprise a transmissive diffraction grating (para [0266], The first lines 1312 and the second lines 1316 are formed of an optically transmissive material. As described herein and throughout the specification, a "transmissive" or "transparent" structure, e.g., a transmissive substrate, may allow at least some, e.g., at least 20, 30, 50, 70 or 90 percent, of an incident light, to pass therethrough). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Magic in view of Dispelix (US 2018/0081176 A1). 
Regarding claim 3, Magic teaches the head-mounted display system of Claim 1, but Magic does not explicitly show wherein the first diffraction grating material comprises polymer. 
However Dispelix teaches a diffraction grating material comprises polymer (para [0046), "Nanoimprinting" means printing technology capable of producing diffractive features, in particular gratings (i.e. one- or two-dimensional grids) ... preferably using printable materials resulting in polymeric, metallic or metal oxide-containing features). 
It would have been obvious to a person having ordinary skill in the art to use the diffraction grating material comprises polymer of Dispelix in the system of Magic, because the disclosure of Dispelix would have allowed improved transparency (para [0027], Improved transparency allows for the present element to be used as display element in demanding industrial applications and in human-driven vehicles, for example). 
Regarding claim 8, Magic teaches the head-mounted display system of Claim 1, but Magic does not explicitly show wherein the first layer comprises titanium dioxide (TiO2), zirconium dioxide (ZrO2) or silicon carbide (SiC). 
However Dispelix teaches a layer comprises titanium dioxide (para [0071], [0073], a multilayer grating comprising a periodically arranged ridges and grooves in first material 30, such as plastic or glass, in order to define a basic grating structure with a period of d and height of h. On top of the ridges and grooves, there is provided a thin layer of second material 31 .. . the second material 31 is metal oxide, in this case TiO2). 
It would have been obvious to a person having ordinary skill in the art to use the layer comprises zirconium dioxide of Dispelix in the system of Magic, because the disclosure of Dispelix would have allowed high transparency (para [0073], As can be seen, there is no notable loss of transparency (measured transparency being close to 100 percent). Thus, metal oxide thin layers are more beneficial). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Magic in view of Stenberg (US 2017/0307886 A1).
Regarding claim 6, Magic teaches the head-mounted display system of Claim 1, but Magic does not explicitly show wherein the first diffraction grating material has a refractive index that is lower than said substrate. 
However Stenberg teaches a diffraction grating material has a refractive index that is lower than a substrate (para [0039], [0083], Glass materials with sufficiently high refractive indices (e.g., n=1.9) can be used to form the substrate of a waveguide ... diffraction grating structures formed of materials with different refractive indices (1.7 and 1.5, respectively). In the cases of both FIGS. 12A and 12B, the waveguide includes a substrate made of glass with a refractive index of 1.7). 
It would have been obvious to a person having ordinary skill in the art to use the diffraction grating material has a refractive index that is lower than a substrate of Stenberg in the system of Magic, because the disclosure of Stenberg would have optimized coupling (para [0083], a substrate made of glass with a refractive index of 1.7 and a grating structure optimized for maximal in-coupling over a FOV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872